Citation Nr: 1724005	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  13-18 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss. 

2. Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for tinnitus.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 1956 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to the benefit currently sought on appeal.

In March 2013, the Veteran sought to reopen the claim by submitting medical records from the Temple VA Medical Center (VAMC) from 2012 to 2013.  The RO reopened the claim(s) of service connection for bilateral hearing loss in its April 2013, and then subsequently denied the claim(s) on the merits.  In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

In July 2013, the Veteran testified at a hearing before the decision review officer (DRO).  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The motion has been granted and the Board advancing the appeal on the docket based on advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).  
	
The reopened issue of entitlement to service connection for bilateral hearing loss along with the issues of entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. In a decision issued in April 2003, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one-year appellate period. 

2. Evidence added to the record since the final April 2003 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

3. Evidence added to the record since the final April 2003 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.


CONCLUSION OF LAW

1. The April 2003 rating decision which denied the Veteran's claim for entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2015); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016). 

2. New and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss has been received. 38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2016).

3. New and material evidence sufficient to reopen the claim of entitlement to service connection for tinnitus has been received. 38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to claims to reopen, VA is further required to provide notice of the definition of new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006). However, VA is no longer required to provide notice of the element or elements that were found insufficient or the information and evidence necessary to substantiate the insufficient element or elements.  See 38 U.S.C.A. § 5103(a)(1); VAOPGCPREC 6-2014 (Nov. 21, 2014); see also Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  

The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2016). However, with respect to claims to reopen, VA does not have a duty to provide a medical examination or obtain a medical opinion until the claim has been reopened.  The Veteran was provided with an examination in April 2013.  For the reasons explained in the remand section, the April 2013 VA examination is inadequate.  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) cert denied, 137 S. Ct. 33 (2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2016).  New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a) (2016).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim in order to reopen.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  There is a low threshold for determining whether evidence is new and material.

The Veteran filed claims for service connection for bilateral hearing loss and tinnitus in December 2002.  The April 2003 rating decision denied both claims because the Veteran's service medical records did not show a diagnosis of either condition in service or at discharge and the medical evidence of record did not show that these conditions were caused by noise exposure while in service.  

Hearing testimony received since the April 2003 rating decision contains new and material evidence sufficient to reopen the prior claims.  During a DRO hearing held in July 2013, the Veteran testified that he was exposed to engine noise and gunfire while serving onboard a ship as a marine fireman during active duty in the military.  This evidence is both "new," as it had not been previously considered by VA, and is "material" as it addresses the bases on which the Veteran's claims were previously denied.  Namely, it addresses whether the Veteran's claimed disabilities are related to active duty service. Therefore, the Board finds the evidence raises a reasonable possibility of substantiating the Veteran's claims.  38 C.F.R. § 3.156 (a) (2016).  As the credibility of new evidence is generally presumed, the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  Justus, 3 Vet. App. at 512-13.


ORDER

1. New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened; to this extent only, the appeal is granted.

2. New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened; to this extent only, the appeal is granted.  


REMAND

While the Board regrets the additional delay, a remand is necessary to ensure that the Board has a complete record on which to base its decision.

The Board finds the April 2013 VA medical opinion to be inadequate.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-46 (1993).  The opinion stated that it could not provide a medical opinion regarding the etiology of the Veteran's hearing loss and tinnitus without resorting to speculation because there are no audiometric threshold results in the medical record.  The opinion failed to address the service treatment records (STRs) which show that the Veteran had bilateral perforated ear drums and an ear infection in service.  The ear infection resolved on its own.  The VA examiner did not explain whether the ear infection and perforated ear drums in service affected the Veteran's bilateral hearing loss or tinnitus.

The Board finds that there is competent and credible evidence of in-service incurrence of acoustic trauma.  The Veteran's DD Form 214 shows that he had some foreign service and indicated that he served as a marine fireman.   Further, he has reported exposure to engine noise and gunfire while serving onboard the ship in his July 2013 hearing testimony and Temple VAMC records dated September 2013.  As such, acoustic trauma during the Veteran's period of active duty service is conceded.  Although the Veteran testified in July 2013 that he had post-service hobbies like hunting and farm, he utilized aids to protect his hearing.  Therefore, the Board finds that this claim again must be remanded for an addendum VA opinion.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should refer the Veteran's claims folder to the April 2013 VA audiologist or, if he/she is unavailable, to another suitably qualified VA audiologist for a clarifying opinion as to the nature and etiology of the Veteran's diagnosed bilateral hearing loss and tinnitus.  The examiner is requested to consider whether the Veteran's ear infection and perforated ear drums in service affected the Veteran's bilateral hearing loss or tinnitus.  The examiner also is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, hearing testimony, and statements.  

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The VA has conceded noise exposure in service. The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss and tinnitus are causally or etiologically related to his military service, including noise exposure.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records and statements by the Veteran must be made available to the examiner for review. 

2. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefit sought on appeal is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


